Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.





Allowable Subject Matter
1a. Claims 29, 32-34, 40 and 43 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 25-28, 30-31, 35-39, 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Manepalli (US 20180343686 A1) in view of Yang (US 20180359789 A1).

2b. Summary of the Cited Prior Art
Manepalli discloses a method for user equipment (UE) communicating during discontinuous reception (DRX) including IDRX and CDRX (Fig 1-18).
Yang discloses a method for determining a modification of discontinuous reception cycle (Fig 1-8).

2c. Claim Analysis
Regarding Claim 25, Manepalli discloses:
A method for power consumption control by user equipment comprising a baseband processor, wherein the method comprises
[(Manepalli discloses a method for user equipment (UE) communicating during discontinuous reception (DRX) including IDRX and CDRX, see:
[Abstract] Method and apparatus of a user equipment (UE) device communicating during discontinuous reception (DRX).  The UE may determine a data traffic pattern of an application executing on the UE.  The UE may compare the data traffic pattern against a plurality of DRX configuration settings of a base station (BS).  The UE may determine that the DRX configuration settings do not match the data traffic pattern.  The UE may select a first DRX configuration setting based on the data traffic pattern.  The UE may perform communication according to the first DRX configuration The UE may transmit a scheduling request (SR) outside of a DRX on-duration according to the data traffic pattern.  Transmitting the SR may be based on the DRX configuration settings not matching the data traffic pattern of the application.  In response to transmitting the SR, the UE may receive downlink data of the application from the BS. 
[0098] In some instances, the BS 102 may further indicate one or more characteristics of a scheduled upcoming RRC connection to a UE 106.  For example, any or all of scheduling request frequency/periodicity, channel state information reporting frequency/periodicity, semi-persistent scheduling configuration, power settings (such as IDRX/CDRX configurations, fast dormancy options, RRC inactivity timer options, etc.), etc., for a scheduled upcoming RRC connection may be indicated to a UE 106 in addition to timing information for the scheduled upcoming RRC connection, if desired
	Fig 16-17, see also Fig 7-15 and 18)]:
obtaining, by the baseband processor, modem traffic information
[(Manepalli discloses a UE may obtain and determine a data traffic pattern, see:
[0005] A UE may determine a data traffic pattern of an application executing on the UE.  Generally, some applications may have predictable or well-understood data traffic flows.  For example, a voice over IP (VoIP) or streaming applications may have a well-defined data traffic pattern, e.g., where application data is transmitted or received at regular intervals or periods, 
e.g., having a period length of 60 ms. 
to define a command or indication for requesting early DRX entry which a UE may communicate to the NW.  FIG. 16 illustrates the use of such a command.  In such a case, a UE 1604 may communicate downlink data 1606 and/or uplink data 1608 with the NW (e.g., via eNB 1602).  After such data communication, in 1614 an inactivity timer may be initiated.  Upon determining it is willing to enter DRX early (which may be based on information from the AP and/or based on any of a variety of other reasons), the UE 1604 may communicate an indication 1610 to the NW (e.g., via eNB 1602) of the UE 1604's willingness to enter DRX mode before the inactivity timer expires.  Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
[0190] Thus, e.g., the application processor or the executing application may provide an indication to the baseband on VoIP call start and end along with the type of active application.  As a result, the baseband may modify the DRX configuration that is most suitable to the application while the VoIP call is active.  As noted above, if there is no exact match for the VOIP app data pattern, baseband may modify the data traffic using SR opportunities. 
	Fig 13, Baseband BB 1306; Fig 16, Steps 1606-1612; see also Fig 7-15 and 18)];

[(Manepalli discloses a UE may obtain and determine a data traffic pattern, see:
[0006] Upon determining the data traffic pattern of an application, the UE may compare the data traffic pattern of the application against a plurality of discontinuous reception (DRX) configuration settings which are associated with a base station (BS) in communication with the UE.  For example, each of the DRX configurations may specify at least a DRX cycle length, which may specify the length of an entire DRX cycle, including the on duration and off duration.  For example, the DRX configuration settings may have a default DRX configuration setting for data applications having a cycle length of 320 ms and an inactivity timer of 200 ms (or 320/200 in shorthand).  In one embodiment, a good match between an application traffic pattern and a DRX configuration setting may involve the period time length and the DRX cycle length having the same (or substantially similar, such as within 5% or 10% of each other) values. 
	Fig 16, Steps 1606-1612; see also Fig 7-15 and 18)];
sending, by the baseband processor, indication information to a base station in response to the determination that the modem traffic information meets the condition
[(Manepalli discloses that UE may send request to a base station for new DRX, including IDRX or DRX configuration, see:
[0007] After comparing the data traffic pattern of the application to each of at least a subset (e.g., all) of the available DRX configuration settings, the UE may determine that the DRX configuration setting(s) do not match the data traffic pattern of the application.  For example, the UE may execute a VoIP application that has a 60 ms period length, but the closest DRX configuration may have a DRX cycle length of 80 ms. 
[0008] In the event that none of the available DRX configurations appropriately match the data traffic pattern of the application, the UE may select a first DRX configuration from the plurality of DRX configurations.  The UE may perform communication with the BS according to the first DRX configuration settings. 
[0009] The UE may be configured to modify or otherwise augment the communications according to the first DRX configuration setting by transmitting a scheduling request (SR) outside of the DRX on duration, based on the data traffic pattern of the application.  For example, where the UE is aware that data should be transmitted by the UE or received from the network, but there is no on duration at the time of that expected transmission/reception, the UE may be configured to transmit an SR to allow the UE to transmit data to the BS or in order to cause the BS to transmit the expected data to the UE. 
[0176] It may be possible, however, to define a command or indication for requesting early DRX entry which a UE may communicate to the NW.  FIG. 16 illustrates the use of such a command.  In such a case, a UE 1604 may communicate downlink data 1606 and/or uplink data 1608 with the NW (e.g., via eNB 1602).  After such data communication, in 1614 an inactivity timer may be initiated.  Upon determining it is willing to enter DRX early (which may be based on information from the AP and/or based on any of a variety of other reasons), the UE 1604 may communicate an indication 1610 to the NW (e.g., via eNB 1602) of the UE 1604's willingness to enter DRX mode before the inactivity timer expires.  Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
Fig 16, Step 1610; see also Fig 7-15 and 18)];
the indication information instructing the base station to adjust a connected discontinuous reception (CDRX) cycle of the user equipment
[(Manepalli discloses that UE may send request to a base station for new DRX, including IDRX or DRX configuration, see:
[0176] It may be possible, however, to define a command or indication for requesting early DRX entry which a UE may communicate to the NW.  FIG. 16 illustrates the use of such a command.  In such a case, a UE 1604 may communicate downlink data 1606 and/or uplink data 1608 with the NW (e.g., via eNB 1602).  After such data communication, in 1614 an inactivity timer may be initiated.  Upon determining it is willing to enter DRX early (which may be based on information from the AP and/or based on any of a variety of other reasons), the UE 1604 may communicate an indication 1610 to the NW (e.g., via eNB 1602) of the UE 1604's willingness to enter DRX mode before the inactivity timer expires.  Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
Fig 16, Step 1610; see also Fig 7-15 and 18)];
receiving, by the baseband processor, configuration information sent by the base station, the configuration information comprising CDRX information of the user equipment
[(Manepalli discloses UE receives DRX command from a based station for anothrt CDRX indication, see:
[0176] ………. Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
Fig 16, Step 1610; see also Fig 7-15 and 18)];
configuring, by the baseband processor, the CDRX cycle of the user equipment by using the configuration information

[0009] The UE may be configured to modify or otherwise augment the communications according to the first DRX configuration setting by transmitting a scheduling request (SR) outside of the DRX on duration, based on the data traffic pattern of the application.  For example, where the UE is aware that data should be transmitted by the UE or received from the network, but there is no on duration at the time of that expected transmission/reception, the UE may be configured to transmit an SR to allow the UE to transmit data to the BS or in order to cause the BS to transmit the expected data to the UE. 
[0176] ………. Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
[0186] In some cases, the default network configuration is 320 ms/200 ms (DRX cycle length/inactivity timer); however, this configuration may be suboptimal for applications like VoIP.  For example, better configurations may include 320/10, 160/10, 80/10, 64/10 based on the packet periodicity.  By switching from 320/200 to 320/10 better results may be achieved.  For example, with the unmodified configuration, CDRX CDRX off time correspondingly ranged between 11% and 13%.  With the modified configuration, CDRX on time was reduced to between 45% and 56% with a corresponding CDRX off time of 44% to 55%, thus resulting in a 30% increase in CDRX OFF time with the modified configuration.  Such an increase in CDRX off time may provide overall battery savings during VoIP calls, which may extend to other applications. 
Fig 16, Step 1610; see also Fig 7-15 and 18)].
Further, Yang discloses more specifically about instruct the base station to adjust CDRX.
the indication information instructing the base station to adjust a connected discontinuous reception (CDRX) cycle of the user equipment
[(Yang discloses about instruct the base station to adjust CDRX, see:
[0070] FIG. 7A is an example of proposing a modified DRX cycle length based at least in part on a trigger condition relating to historical scheduling information, in accordance with various aspects of the present disclosure.  
[0073] As shown by reference number 708, the delay budget report may indicate that the CDRX cycle length of the UE 145, 250 is to be decreased.  In some aspects, the delay budget report may indicate that a number of retransmissions are to be decreased.  In some aspects, the delay budget report may indicate that the CDRX cycle of the UE 145, 250 is to be discontinued.  For example, when the current and/or historical scheduling information satisfies a first threshold, the UE 145, 250 may request a shortened CDRX cycle, and when the current and/or historical scheduling information satisfies a second threshold higher than the first threshold, the UE 145, 250 may request discontinuation of CDRX.  Thus, the UE 145, 250 may improve performance, throughput, latency, and user experience when UE traffic is high. 
	Fig 7A-8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Manepalli’s method for user equipment (UE) communicating during discontinuous reception (DRX) including IDRX and CDRX with Yang’s method for determining a modification of discontinuous reception cycle with the motivation being for improving spectral efficiency, lowering costs, improving services (Yang, Para [0003]).
 
Regarding Claim 26, Manepalli discloses:
wherein the modem traffic information comprises at least one of 
[(see Fig 16-18)]:
an uplink grant ratio and/or a downlink grant ratio, an uplink subframe ratio and/or a downlink subframe ratio, or uplink data traffic and/or downlink data traffic
[(Manepalli discloses activity ratio for uplink and downlink, see:
[0149] In particular, a UE may monitor the number of DL assignments received in the physical downlink control channel (PDCCH), and determine a DL activity level based on its observations.  For example, if the average number of DL assignments in a number of C-DRX cycles is less than a threshold, `low DL activity` may be considered to have been observed, while `high DL activity` may be considered to have been observed if the average number of DL assignments in the number of C-DRX cycles is greater than the threshold.  Alternatively, `low DL activity` may be considered to have been observed if n (threshold) or more out of the N (monitoring window) last PDCCH monitoring TTIs do not include a DL assignment, while `high DL activity` may be considered to have been observed if less than n out of the N last PDCCH monitoring TTIs do not include a DL assignment.  Thus n/N may be an activity ratio. 
[0150] Thus, considering the illustrated scenario 1000, eight total DL assignments are received in the five C-DRX cycles (for an average number of DL assignments per C-DRX cycle of 1.6) and one or more DL assignments are received in three of the five C-DRX cycles, such that activity ratio is 2/5. 
 	Fig 16)];
the uplink subframe ratio being determined based on an actual quantity of retransmission times of a same uplink grant
[(Manepalli discloses activity ratio for uplink and downlink, see:
[0165] If instead the BB 1204 skips some DRX cycles (does not wake up during the OnDuration of those DRX cycles), and if the NW sends any data in the `OnDuration` corresponding to those DRX cycles, the UE will miss that data.  In order to avoid data loss when the BB 1204 skips a DRX cycle, the NW may need to retransmit the data in the subsequent DRX cycle `OnDuration`.  Since it may be possible for the BB 1204 to skip multiple DRX cycles, it may be desirable to set a maximum limit on the number of DRX cycles that can be skipped by the BB 1204, e.g., in order to limit the number of times NW needs to retransmit the same data.  If the number of DRX cycles which could be skipped (e.g., based on the amount of time until the next expected data) is greater than this maximum limit, the BB 1204 may wakeup and listen in the next `onDuration` after the maximum limit of skipped DRX cycles is reached.  This concept may be similar 
	Fig 16)];
the downlink subframe ratio being determined based on an actual quantity of retransmission times of a same downlink grant, 
the uplink data traffic being determined based on a quantity of uplink grants and a transport block size (TBS) of each uplink grant, and 
the downlink data traffic being determined based on a quantity of downlink grants and a TBS of each downlink grant. 
 
Regarding Claim 27, Manepalli discloses:
wherein the modem traffic information comprises a downlink grant ratio, a downlink subframe ratio, and/or a downlink data traffic
[(Manepalli discloses activity ratio for uplink and downlink, see:
[0149] In particular, a UE may monitor the number of DL assignments received in the physical downlink control channel (PDCCH), and determine a DL activity level based on its observations.  For example, if the average number of DL assignments in a number of C-DRX cycles is less than a threshold, `low DL activity` may be considered to have been observed, while `high DL activity` may be considered to have been observed if the average number of DL assignments in the number of C-DRX cycles is greater than the threshold.  Alternatively, `low DL activity` may be considered to have been observed if n (threshold) or more out of the N (monitoring window) last PDCCH monitoring TTIs do not include a DL assignment, while `high DL activity` may be considered to have been observed if less than n out of the N last PDCCH monitoring TTIs do not include a DL assignment.  Thus n/N may be an activity ratio. 
[0150] Thus, considering the illustrated scenario 1000, eight total DL assignments are received in the five C-DRX cycles (for an average number of DL assignments per C-DRX cycle of 1.6) and one or more DL assignments are received in three of the five C-DRX cycles, such that activity ratio is 2/5. 
 	Fig 16)];
the indication information instructs the base station to increase a long Discontinuous Reception (DRX) cycle in the CDRX of the user equipment
[(see:
[0169] As a possible modification, upon a UE providing an indication to the network (e.g., by way of a base station), for example by setting the PPI bit as `lowPowerConsumption`, the UE may be able to transition to a longer DRX cycle immediately (e.g., before expiration of the DRX short cycle timer), thus reducing the UE's power consumption.  In other words, the UE may enter a DRX long cycle immediately following an instance of sending an indication such as a MAC control element requesting a transition from a DRX short cycle to a DRX long cycle or a PPI indication as `lowPowerConsumption` to the NW, at least in some embodiments. 
[0176] It may be possible, however, to define a command or indication for requesting early DRX entry which a UE may communicate to the NW.  FIG. 16 illustrates the use of such a command.  In such a case, a UE 1604 may communicate downlink data 1606 and/or uplink data 1608 with the NW (e.g., via eNB 1602).  After such data communication, in 1614 an inactivity timer may be initiated.  Upon determining it is willing to enter DRX early (which may be based on information from the AP and/or based on any of a variety of other reasons), the UE 1604 may communicate an indication 1610 to the NW (e.g., via eNB 1602) of the UE 1604's willingness to enter DRX mode before the inactivity timer expires.  Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC CE.  Thus, the UE 1604 may stop the inactivity timer and enter DRX prior to the time when the inactivity timer would have expired. 
Fig 16; see also Fig 7-15 and 18)];
or instructs the base station to adjust the CDRX of the user equipment to another cycle, a long DRX cycle in the other cycle being greater than a long DRX cycle in the current CDRX cycle of the user equipment
[(see:
[0114] As an example, a UE might provide some or all of the following information to an eNB: 
 	[0115] Class A: Traffic non-priority low_bandwidth 3 time_units long_cdrx_cfg_1 
long_inactivity_cfg_2 traffic_type_x delay_tolerence_cfg_1 
 	[0116] Class B: Traffic non-priority high_bandwidth 2 time_units no_cdrx 
network_rrc_tear_cfg_4 traffic_type_y delay_tolerence_cfg_2 
 	[0117] Class C: Traffic priority short_cdrx_cfg_2 short_inactivity_cfg_1 

 	[0118] Such information may indicate that the UE has three different types of expected upcoming data traffic, and may indicate various characteristics/preferences (such as expected bandwidth, length, requested DRX configuration settings, delay tolerance configuration, etc.) with respect to each type.  Note that, at least in some instances, it may not be required to explicitly specify the characteristics/preferences, for example if RQoS classes are agreed between the network and UE; in such a case, the UE may inform the network of the RQoS class(es) which it requires, which may implicitly provide additional information regarding the data traffic characteristics and/or requested RRC connection parameters. 
Fig 16; see also Fig 7-15 and 18)];
the condition comprising a condition that the modem traffic information is less than a threshold
[(see:
[0149] In particular, a UE may monitor the number of DL assignments received in the physical downlink control channel (PDCCH), and determine a DL activity level based on its observations.  For example, if the average number of DL assignments in a number of C-DRX cycles is less than a threshold, `low DL activity` may be considered to have been observed, while `high DL activity` may be considered to have been observed if the average number of DL assignments in the number of C-DRX cycles is greater than the threshold.  
 Fig 16; see also Fig 7-15 and 18)].

Regarding Claim 28, Manepalli discloses:
wherein the CDRX of the user equipment further comprises a short DRX cycle, the indication information further instructs the base station to disable the short DRX cycle in the CDRX of the user equipment
[(see:
[0114] As an example, a UE might provide some or all of the following information to an eNB: 
 	[0115] Class A: Traffic non-priority low_bandwidth 3 time_units long_cdrx_cfg_1 
long_inactivity_cfg_2 traffic_type_x delay_tolerence_cfg_1 
 	[0116] Class B: Traffic non-priority high_bandwidth 2 time_units no_cdrx 
network_rrc_tear_cfg_4 traffic_type_y delay_tolerence_cfg_2 
 	[0117] Class C: Traffic priority short_cdrx_cfg_2 short_inactivity_cfg_1 
traffic_type_z delay_tolerance_cfg_3 
 	[0118] Such information may indicate that the UE has three different types of expected upcoming data traffic, and may indicate various characteristics/preferences (such as expected bandwidth, length, requested DRX configuration settings, delay tolerance configuration, etc.) with respect to each type.  Note that, at least in some instances, it may not be required to explicitly specify the characteristics/preferences, for example if RQoS classes are agreed between the network and UE; in such a case, the UE may inform the network of the RQoS class(es) which it requires, which may implicitly provide additional information regarding the data traffic characteristics and/or requested RRC connection parameters. 
Fig 16; see also Fig 7-15 and 18)].

Regarding Claim 30, Manepalli discloses:
wherein the modem traffic information comprises an uplink grant ratio, an uplink subframe ratio, and/or an uplink data traffic
[(Manepalli discloses activity ratio for uplink and downlink, see:
[0149] In particular, a UE may monitor the number of DL assignments received in the physical downlink control channel (PDCCH), and determine a DL activity level based on its observations.  For example, if the average number of DL assignments in a number of C-DRX cycles is less than a threshold, `low DL activity` may be considered to have been observed, while `high DL activity` may be considered to have been observed if the average number of DL assignments in the number of C-DRX cycles is greater than the threshold.  Alternatively, `low DL activity` may be considered to have been observed if n (threshold) or more out of the N (monitoring window) last PDCCH monitoring TTIs do not include a DL assignment, while `high DL activity` may be considered to have been observed if less than n out of the N last PDCCH monitoring TTIs do not include a DL assignment.  Thus n/N may be an activity ratio. 
[0150] Thus, considering the illustrated scenario 1000, eight total DL assignments are received in the five C-DRX cycles (for an average number of DL assignments per C-DRX cycle of 1.6) and one or more DL assignments are received in three of the five C-DRX cycles, such that activity ratio is 2/5. 
 	Fig 16)];
the indication information instructs the base station to reduce a long Discontinuous Reception (DRX) cycle in the CDRX of the user equipment

[0169] As a possible modification, upon a UE providing an indication to the network (e.g., by way of a base station), for example by setting the PPI bit as `lowPowerConsumption`, the UE may be able to transition to a longer DRX cycle immediately (e.g., before expiration of the DRX short cycle timer), thus reducing the UE's power consumption.  In other words, the UE may enter a DRX long cycle immediately following an instance of sending an indication such as a MAC control element requesting a transition from a DRX short cycle to a DRX long cycle or a PPI indication as `lowPowerConsumption` to the NW, at least in some embodiments. 
[0176] It may be possible, however, to define a command or indication for requesting early DRX entry which a UE may communicate to the NW.  FIG. 16 illustrates the use of such a command.  In such a case, a UE 1604 may communicate downlink data 1606 and/or uplink data 1608 with the NW (e.g., via eNB 1602).  After such data communication, in 1614 an inactivity timer may be initiated.  Upon determining it is willing to enter DRX early (which may be based on information from the AP and/or based on any of a variety of other reasons), the UE 1604 may communicate an indication 1610 to the NW (e.g., via eNB 1602) of the UE 1604's willingness to enter DRX mode before the inactivity timer expires.  Upon receiving this indication 1610, the NW may send a DRX command 1612 to the UE, or if desired the UE may implicitly move to DRX mode on the expectation that the NW will receive this indication.  This indication can be sent by the UE to NW in either a MAC control element or an RRC message, though it may be preferable in some instances to use a MAC control element, since the existing DRX command by which the NW can ask UE to enter DRX is a MAC 
Fig 16; see also Fig 7-15 and 18)];
or instructs the base station to adjust the CDRX of the user equipment to another cycle, a long DRX cycle in the other cycle being less than a long DRX cycle in the current CDRX cycle
[(see:
[0114] As an example, a UE might provide some or all of the following information to an eNB: 
 	[0115] Class A: Traffic non-priority low_bandwidth 3 time_units long_cdrx_cfg_1 
long_inactivity_cfg_2 traffic_type_x delay_tolerence_cfg_1 
 	[0116] Class B: Traffic non-priority high_bandwidth 2 time_units no_cdrx 
network_rrc_tear_cfg_4 traffic_type_y delay_tolerence_cfg_2 
 	[0117] Class C: Traffic priority short_cdrx_cfg_2 short_inactivity_cfg_1 
traffic_type_z delay_tolerance_cfg_3 
 	[0118] Such information may indicate that the UE has three different types of expected upcoming data traffic, and may indicate various characteristics/preferences (such as expected bandwidth, length, requested DRX configuration settings, delay tolerance configuration, etc.) with respect to each type.  Note that, at least in some instances, it may not be required to explicitly specify the characteristics/preferences, for example if RQoS classes are agreed between the network and UE; in such a case, the UE may inform the network of the RQoS class(es) which it requires, which may implicitly 
Fig 16; see also Fig 7-15 and 18)];
the condition comprises a condition that the modem traffic information is greater than a threshold
[(see:
[0149] In particular, a UE may monitor the number of DL assignments received in the physical downlink control channel (PDCCH), and determine a DL activity level based on its observations.  For example, if the average number of DL assignments in a number of C-DRX cycles is less than a threshold, `low DL activity` may be considered to have been observed, while `high DL activity` may be considered to have been observed if the average number of DL assignments in the number of C-DRX cycles is greater than the threshold.  
 Fig 16; see also Fig 7-15 and 18)].
 
Regarding Claim 31, Manepalli discloses:
wherein the other cycle is a default CDRX cycle
[(see:
[0006] ……… For example, the DRX configuration settings may have a default DRX configuration setting for data applications having a cycle length of 320 ms and an inactivity timer of 200 ms (or 320/200 in shorthand).  In one embodiment, a good match between an application traffic pattern and a DRX configuration setting may involve the 
Fig 16; see also Fig 7-15 and 18)].

Regarding Claim 35, Manepalli discloses:
wherein the condition comprises a condition that the baseband processor obtains real-time service information, and the indication information instructs the base station to disable the CDRX of the user equipment
[(see:
[0163] When the AP 1202 communicates the next expected data, the BB 1204 may wake up according to the timing given by the AP 1202 (and matching to the UE's DRX configuration).  Note that this may result in the BB 1204 skipping some DRX cycles (or extending the DRX cycle). 
[0165] If instead the BB 1204 skips some DRX cycles (does not wake up during the OnDuration of those DRX cycles), and if the NW sends any data in the `OnDuration` corresponding to those DRX cycles, the UE will miss that data.  In order to avoid data loss when the BB 1204 skips a DRX cycle, the NW may need to retransmit the data in the subsequent DRX cycle `OnDuration`.  Since it may be possible for the BB 1204 to skip multiple DRX cycles, it may be desirable to set a maximum limit on the number of DRX cycles that can be skipped by the BB 1204, e.g., in order to limit the number of times NW needs to retransmit the same data.  If the number of DRX cycles which could be skipped (e.g., based on the amount of time until the next expected data) is greater than this maximum limit, the BB 1204 may wakeup and listen in the next `onDuration` 
[0167] As a still further possibility, a UE may send an indication to the network of a duration of the number of DRX cycles to skip.  As yet another possibility, the UE may send an indication to start and stop this process.  This indication can be done using either a MAC Control Element (CE) or a RRC message, among various possibilities. 
Fig 16; see also Fig 7-15 and 18)].
 
Regarding Claims 36-39, 41-42, the claims disclose similar features as of Claims 25-28, and 30-31, are rejected based on the same rationales of Claims 25-28, and 30-31.
Regarding Claim 44, the claim discloses similar features as of Claim 25, and is rejected based on the same rationales of Claim 25.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG LIU/Primary Examiner, Art Unit 2473